        Case 6:20-cv-00491-ADA Document 45-9 Filed 12/04/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 WSOU INVESTMENTS LLC D/B/A                        §
 BRAZOS LICENSING AND                              §   C.A. NO. 6:20-cv-00487-ADA
 DEVELOPMENT,                                      §   C.A. NO. 6:20-cv-00488-ADA
                                                   §   C.A. NO. 6:20-cv-00489-ADA
                         Plaintiff,                §   C.A. NO. 6:20-cv-00490-ADA
                                                   §   C.A. NO. 6:20-cv-00491-ADA
 v.                                                §   C.A. NO. 6:20-cv-00492-ADA
                                                   §   C.A. NO. 6:20-cv-00493-ADA
 ZTE CORPORATION, ZTE (USA) INC.                   §   C.A. NO. 6:20-cv-00494-ADA
 AND ZTE (TX), INC.,                               §   C.A. NO. 6:20-cv-00495-ADA
                                                   §   C.A. NO. 6:20-cv-00496-ADA
                         Defendants.               §   C.A. NO. 6:20-cv-00497-ADA
                                                   §


         [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION IN THE
                              ALTERNATIVE TO TRANSFER

       The Court, having considered Defendants ZTE Corporation’s, ZTE (USA) Inc.’s, and

ZTE (TX), Inc.’s Motion in the alternative to Transfer this case to the Northern District of Texas,

hereby ORDER that this case is TRANSFERRED to the Northern District of Texas.




SIGNED AND ENTERED this _______ day of ___________________, 2020.

                                                        ________________________________
                                                        ALAN D. ALBRIGHT
                                                        UNITED STATES DISTRICT JUDGE
